Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reason for Allowance
	Claims 1-20 are allowed.
	The following is an examiner's statement of reasons for allowance:
	The cited art (as provide in previous office action), whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious “the conductive shielding layer is a continuous layer disposed external to and adjacent to an uppermost surface of the package body, and overlying the first electronic component, the package body comprises a recess structure extending from the uppermost surface inward and exposing of the conductive wires; the conductive shielding layer extends into the recess structure contacting the conductive wires”, as recited in claim 1 and “a conductive shielding layer... overlapping the first electronic component, overlapping the conductive wires, and overlapping the second electronic component, ...a second portion of the conductive wires is disposed between the first electronic component and an edge of the package body; the package body comprises a recess structure extending from the uppermost surface inward and exposing of the conductive wires; and the conductive shielding layer extends into the recess structure contacting the conductive wires”, as recited in claim 16. Claims 2-11 and 17-20 depend on allowable claims 1 and 16. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TRANG Q TRAN/Primary Examiner, Art Unit 2811